Citation Nr: 9915150	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.   

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Atlanta, Georgia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
February 1996 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
thereto.  In a February 1997 rating decision, the RO denied 
service connection for peripheral neuropathy as a result of 
exposure to herbicides.


FINDINGS OF FACT

1.  Peripheral neuropathy is not shown to have existed in 
active service.

2.  There is no competent evidence that the veteran's 
peripheral neuropathy is related to exposure to herbicides.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for peripheral neuropathy, as a 
result of exposure to herbicides is plausible.  

4.  The veteran's service-connected PTSD is currently 
manifested by complaints of insomnia, nightmares, panic 
attacks, startle reaction, depression and risk taking 
behaviors, productive of occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks, but with a history of long term employment in law 
enforcement and most recent Global Assessment of Functioning 
(GAF) of 75.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).  

2.  The criteria for an evaluation of 30 percent, but no 
more, for the veteran's PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130 Diagnostic Code 9411 (1995), Diagnostic Codes 
9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Peripheral Neuropathy

The veteran contends, in essence that he is entitled to 
service connection for peripheral neuropathy.  He contends 
that he is entitled to service connection as secondary to 
exposure to Agent Orange during active duty.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well-
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the veteran.  See 
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1131 (West 1991).  In addition, certain diseases 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1998) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda; multiple myeloma, prostate cancer, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  Significantly, Note 2 of § 3.309 stresses that for 
purposes of the section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence which indicates that the claim is plausible 
is required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of peripheral 
neuropathy.  In addition, apart from residuals of a right 
knee injury for which he is service connected, there is no 
indication of any inservice history of numbness, tingling, or 
weakness of his extremities in the service medical records.

The report from a VA examination conducted in May 1969 dealt 
with orthopedic complaints and alleged soft tissue injuries, 
with no evidence suggestive of peripheral neuropathy shown in 
any of the findings.  

Private treatment notes from 1973 to 1975 revealed treatment 
for orthopedic symptoms, including some symptoms related to a 
postservice motorcycle accident in 1974, with no indication 
of peripheral neuropathy shown.

The first evidence of possible peripheral neuropathy was 
shown in a June 1995 VA treatment note when complaints of 
"slight shock sensation" lasting about 5 seconds from a 
shock thermometer from an auto Ivac were noted, and a 
questionable diagnosis of peripheral neuropathy was given, 
along with diagnoses of diabetes and impotence.  A June 
1995VA treatment note also noted that the veteran had 
diabetes for three years, with sugar out of control for one 
to two years.

In February 1997, the veteran underwent electromyograph (EMG) 
and nerve conduction studies.  A history of peripheral 
neuropathy since the late 1970s was given.  The diagnosis 
rendered was electrodiagnostic findings showing signs of 
peripheral polyneuropathy.

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that acute or subacute 
peripheral neuropathy, as defined by the applicable law, is 
currently shown.  Specifically, as noted above, acute or 
subacute peripheral neuropathy is defined as a transient 
peripheral neuropathy that appears within weeks or months of 
exposure to Agent Orange and resolves within two years.  In 
this case, the evidence shows that the veteran developed 
symptoms of neuropathy around 1995, at least fifteen years 
after service separation.  The veteran is also noted to have 
diabetes, also shown to have begun in the 1990's. 
Additionally, this neuropathy has continued through February 
1997, and therefore, does not appear to be "transient."  
Clearly, his disease process is not that which is described 
by the law in Note 2 of 38 C.F.R. § 3.309.

The Board must accordingly find that a claim for service 
connection for peripheral neuropathy, secondary to Agent 
Orange exposure, is not well grounded.  Moreover, the claim 
must be denied because there is no medical opinion, or other 
competent evidence, linking the neurological disorder with 
Agent Orange exposure.  While the veteran's Vietnam service 
has been acknowledged in the medical records, there is no 
medical opinion actually linking his currently diagnosed 
peripheral neuropathy to Agent Orange exposure.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Court), in Caluza v. Brown, 7 Vet. App. 498, 506 (1995) held 
that if the service medical records do not show the claimed 
disability and there is no medical evidence to link the 
claimed disability 
with events in service or with a service-connected 
disability, a well-grounded claim will not be found.  In the 
present case, the veteran has not provided any medical 
evidence etiologically relating the disability at issue with 
his military service.

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, at 93.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends on the particular 
facts and the extent to which the Secretary of the Department 
of Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
appellant has been provided with information concerning the 
evidence needed to complete his claim.  Further, as there is 
no notice of existing records which would provide a basis for 
a change in 
decision, this statutory duty is complete and there is no 
prejudice in proceeding.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Increased Rating for PTSD

The veteran contends, in essence, that his disorder is more 
severe than currently evaluated.  He alleges that his social 
and occupational capacity is greatly impaired by his PTSD 
symptoms.  

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his claim for service 
connection filed in August 1995.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on his testimony and evidence received 
as a result, the RO issued staged ratings for the disability, 
and in the statement of the case and supplemental statements 
of the case issued following the rating decision, the RO 
essentially discussed each portion of the staged ratings 
separately.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  

Factual Background 

Service medical records reveal that the veteran was injured 
in Vietnam in July 1967 when he fell or was thrown from a 
bunk during a mortar attack on his barracks.  In September 
1967, he underwent a psychological evaluation and was 
diagnosed with chronic anxiety by acute exacerbation.  His 
separation examination of November 1968 noted a history of 
nervous problems while in Vietnam, none since, and findings 
on mental examination revealed a described condition of fear 
following Vietnam to threatening stimuli that reminds him of 
bombing attacks.  

The report from a VA examination in June 1969 indicated that 
the veteran was slightly tense during the examination, but 
was mentally clear and well oriented.

In 1995 the veteran received treatment at the VA mental 
health facilities for psychiatric complaints.  He was seen in 
June 1995 for complaints of being depressed, nightmares, 
flashbacks, poor appetite, difficulty sleeping and crying 
spells.  He was provisionally diagnosed with depression vs. 
PTSD.  

In July 1995, he underwent a VA mental health clinic initial 
assessment.  He presented with complaints of depression, poor 
sleep; "don't give a damn about anything;" two divorces; 
alienated from family; loner; "I have alot of trouble during 
thunderstorms;" "I close up in my own world;" wakes up 
suddenly in the night trembling, feeling "like being 
involved in a small earthquake."  A history of stressors 
that included the involvement in the rocket attack in Vietnam 
was given.  He was noted to be employed as a police sergeant 
and was living with his 15 year old daughter.  He was noted 
to never have taken psychotropic medication and did not claim 
any suicidal or homicidal ideation ever.  

This July 1995 assessment noted that he complained of 
psychotic symptoms that included in the patrol car at night, 
sleeping he hears things, like a person sitting besides him, 
and upon looking, finds out there's nobody there.  He 
indicated this happens only when he's driving and is tired.  
He also complained of sleep problems, including feeling as 
though he's lying in a grave covered in dirt, and wakes up 
choking.  He also had nightmares of being chased and shot at.  
He also claimed to have feelings of invulnerability, and has 
done "daredevil" type things without realizing the risks.  
He complained of having difficulty going to sleep and 
awakening a few hours later.  He also complained of "panic 
attacks" in which he suddenly breaks into a heavy sweat, he 
has shortness of breath and his heart races.  He claimed that 
these attacks, which last about 30 minutes, are triggered by 
exercise and have happened at work.  

His employment history given in the July 1995 assessment 
included his having worked as a mechanic and as a technician 
after service.  He was now employed for 17 years as a police 
officer and gave a history of being fired from one police 
force on the basis of what he believed were accusations by a 
chief who disliked him.  He was happy with his current police 
position.  Socially, he was noted to have been married three 
times, with the first marriage lasting 4 years, the second 
marriage 3 years, with both wives said to have had problems 
with his behavior.  His third marriage was a happy one, but 
his wife died of cancer in 1988.  He was noted to have an 
adopted son age 25 who had cut off communication with him, 
and a biological daughter age 15.  He claimed to do 
"absolutely nothing" for leisure, but used to enjoy working 
with plants, model railroads and woodworking.  Observations 
noted the veteran to be alert, oriented and pleasant, but he 
seemed mildly depressed and anxious.  His speech was normal 
and he was appropriately dressed and groomed.  The assessment 
was partial PTSD, with some symptoms suggesting possible 
hypomania or borderline psychotic features, with diabetes 
noted to be a possible factor.  The axis I diagnoses included 
partial PTSD; unresolved grief; possible panic disorder and 
other diagnoses deferred.  

Another VA treatment note also from July 1995 noted that the 
veteran admitted to being really sad, and was no longer 
interested in hobbies.  He also complained of decreased 
libido, sleep disturbance and irritability.  He was noted to 
have a sad effect and depressed mood.  He denied suicidal 
thought, but admitted to engaging in very risky behavior as a 
police officer.  He claimed to startle easily.  He scored as 
severely depressed on a test.  An August 1995 VA treatment 
note revealed the veteran to complain of having nightmares 
and startle reaction.  He was particularly bothered by 
thunderstorms.  He indicated that he has been reprimanded by 
supervisors for placing himself in life threatening 
situations on the job.  He admitted to hypnotic 
hallucinations when extremely tired.  Socially, he was noted 
to be very close to his daughter, and dated little.  He was 
also noted to have health problems, including diabetes in 
poor control, and erectile dysfunction.  

The report from a February 1996 VA examination revealed the 
veteran to be working in law enforcement and taking criminal 
justice courses at a nearby college.  His complaints included 
constant nightmares of being chased, and one instance where 
he dreamed of being shot and awoke with chest pain.  He 
denied problems with alcohol, drugs or the law.  He indicated 
that he has problems with thunderstorms, which is a serious 
problem while he is working on a night shift in his car, and 
he usually pulls into a safe place and hides.  He claimed 
that he has tried to hide his problems, but it has become 
increasingly difficult.  He claimed to have insomnia, and 
difficulty remembering.  He blamed his two divorces on his 
PTSD.  He was noted to have bouts of depression and memory 
lapses, in addition to PTSD symptoms.  His mental status 
examination revealed him to be appropriately dressed and 
clean with no abnormality of posture or gait noted.  No 
evidence of psychosis was noted.  He was oriented to time, 
place and person, but memory was impaired mostly in recent 
and remote events.  He denied being suicidal or homicidal.  
The diagnosis rendered was PTSD, chronic, delayed, mild to 
moderate.  No GAF was given.  

The report from the most recent VA examination of October 
1997 revealed the veteran to still be working as a police 
sergeant.  He had to drop out of college due to time 
constraints, but was taking some courses at community 
college.  He was currently living with his daughter.  He did 
not date, and complained of having no sexual desire.  He had 
occasional contact with his biological father, but none with 
his only sister.  He was said to have had more problems on 
the job, involving an incident during a big thunderstorm 
wherein he panicked at the lightning and lost control of his 
car and sideswiped a pole.  He  was subsequently suspended 
for one month, and was very angry with his supervisors.  
While he continued to work there, he complained that his 
heart is not in the job.  He denied being suicidal or 
inpatient treatment, but was noted to be on outpatient 
treatment and taking medications.  He complained of continued 
nightmares, with a typical one being about his barracks 
burning or being chased.  He also noted having severe 
insomnia since the time he had dreams of being shot and 
awakened with chest pain.  He complained that thunderstorms 
still bring memories of Vietnam and flashbacks.  He claimed 
to stay withdrawn and doesn't meet anybody.  He occasionally 
gets depressed, draws the curtains and sits at home.  He 
indicated he does not want to meet anybody or socialize with 
anybody.  

Mental status examination revealed him to be appropriately 
dressed, hygienically clean.  No abnormality of posture or 
gait was noted.  Mood was depressed, and affect was somewhat 
blunted, with mild psychomotor retardation.  No evidence of 
auditory or visual hallucination; perceptual deficit or 
psychosis was noted.  Cognition was intact and he denied 
being suicidal or homicidal.  The diagnosis was PTSD.  The 
examiner indicated that he was competent to handle his 
affairs, but was noted to have increasing difficulty on the 
job.  His current GAF score was 75.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130.  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998). 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or; symptoms 
controlled by continuous medication.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
evaluation was warranted for symptoms that were less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  Regarding 
the term "considerable," in the same precedent opinion, the 
General Counsel of VA (among other things) employed "rather 
large in extent or degree" as a description of the 
considerable impairment that would warrant an evaluation of 
50 percent for a psychiatric disability.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93). The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  Consequently, the Board will address the merits of 
the veteran's claim for an increased evaluation of his 
service-connected PTSD, in relation to the regulations in 
effect prior to November 7, 1996, with these interpretation 
of "definite" and "considerable" in mind.

The Board notes here that the RO has also reviewed the 
veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in November 1997.  However, the RO 
determined that a rating in excess of the current 10 percent 
is not warranted under the "new" criteria as well as the 
"old" criteria.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that the 
record clearly shows the symptoms to be more severe than the 
10 percent evaluation currently assigned.  A review of the 
evidence reveals the symptoms to be of a severity consistent 
with a 30 percent evaluation under either the old criteria or 
the criteria currently in effect.  The symptomatology of 
record is noted to produce occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, most 
dramatically illustrated in the episode of panic during a 
storm which caused him to have a motor vehicle accident, and 
get suspended for a month.  However he is noted to generally 
be functioning satisfactorily, with routine behavior, self-
care, and conversation normal, with a GAF of 75 on most 
recent examination.  This is consistent with a 30 percent 
evaluation under the regulations pertaining to psychiatric 
disabilities in effect since November 7, 1996.  The evidence 
likewise demonstrates a "definite" impairment in the 
ability to establish or maintain effective relationships with 
people, and a reduction of initiative, flexibility and 
reliability levels, consistent with a 30 percent evaluation 
according to the regulations in effect prior to November 7, 
1996.  

The evidence shows that his symptoms do not rise to the level 
warranting a 50 percent evaluation under either the "old" 
or "new" regulations.  His symptoms are not shown to arise 
to the level of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant a 50 percent evaluation under the "new" 
regulations in effect since November 1996.  Nor does the 
evidence demonstrate that his symptoms attributable to PTSD 
rise to the level that they have considerably impaired his 
ability to establish or maintain effective or favorable 
relationships with people, nor are the veteran's reliability, 
flexibility, and efficiency levels so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment, consistent with a 50 percent 
evaluation under the "old" regulations.  That the veteran 
is shown to be able to continue his employment in a rather 
stressful occupation, attend college classes and maintain a 
good relationship with his daughter indicates that his PTSD 
symptoms, while a "definite" impairment are not yet a 
"considerable" impairment.  

Granting the veteran the benefit of the doubt, the Board 
concludes that the schedular criteria for a 30 percent 
rating, but no more, are met for the veteran's PTSD. 


ORDER

Service connection for peripheral neuropathy is denied as not 
well-grounded.

An increased evaluation of 30 percent for the veteran's 
service-connected PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

